Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150341410 A to Schrempp et al. (“Schrempp”) and US 20150106856 A1 to Rankine et al. (“Rankine”).
As to claim 1, Schrempp teaches a method for associating a product presented in a video stream with object information for use by an end user (¶0028, Segment reference data store 122 may contain video fingerprints of know content segments, as well as models and classes of objects. In one embodiment, segment identifier module 112 may compare characteristics of the video image stream to these fingerprints in order to identify media segments within the video image stream) comprising: capturing an audio sample of audio being played associated with said video stream; extracting an audio fingerprint from said captured audio sample (¶0028, generates an audio and/or video fingerprint of at least a portion of the media stream. For example, segment identifier module 112 may divide a stored or buffered audio stream into overlapping frames (e.g., approximately 0.1 seconds in length with an overlap of approximately 0.025 seconds) and extract acoustic or perceptual features of each frame. Perceptual features may include characteristics of sounds in terms of commonly understood physical characteristics, such as brightness, pitch and loudness); passing said audio fingerprint to an audio fingerprint database; receiving a match from said audio fingerprint database; sending said match to a video metadata database; receiving from said video metadata database as a result of said sending an interactive video overlay including object identifiers corresponding to products being displayed by said video stream (¶0045, compares the fingerprint to a database of known media segments, objects, and classes of objects. In one embodiment, segment identifier module 112 compares the feature vector to stored feature vectors corresponding to known segments from segment reference data store 122. Segment reference data store 122 may store feature vectors, fingerprints, complete copies, or other representations of known segments of media content or objects. For example, segment reference data store 122 may include indication of known advertisements which could be identified and removed from the media streams in media data store 104. For example, segment reference data store 122 may include indication of certain types of objects, and even specific objects. Segment reference data store 122 may be populated with information obtained directly from advertisers, other content creators, or a content distributor, or with information obtained from monitoring previous media streams, or with models and classifiers of objects) ; presenting to said end user, said interactive video overlay including said object identifiers corresponding to at least one product being displayed by said video stream, said product appearing in video frames which have audio which matches said captured audio sample (¶0017, Such overlays may be a banner ad or additional information of interest to a user. A party may wish to display sports scores over media content, but remove the overlay whenever an advertisement is playing. Alternatively, a party may wish to display additional information about an advertisement, but remove the overlay as soon as the advertisement ends. A party may wish to replace a content segment with a static video image segment. A party may wish to remove a content segment from a stream. In one embodiment, a party may wish to take actions to facilitate the augmentation of the media stream to support users with one or more disabilities. For example, the party may provide different levels of closed captioning information while content is playing. The different levels may include basic information that may be useful to a hearing person or additional information that may be useful to a deaf person. The additional information may be synchronized with the media stream, and the media stream may not have appropriate or accurate cue points).  Schrempp does not teach presenting an interactive interface corresponding to said object identifiers; enabling said end user to interact with said presented interaction patterns to select said at least one product in said video stream; after said selecting, presenting said end user with information for further action to be taken by said end user.
Rankine teaches presenting an interactive interface corresponding to said object identifiers; enabling said end user to interact with said presented interaction patterns to select said at least one product in said video stream; after said selecting, presenting said end user with information for further action to be taken by said end user (¶0073, product scrollbar state includes the steps of: at step 520, display a user interface 70 including a video frame 150 and a product information area 230, display a product scrollbar 110 in the product information area 230, wherein the user interface 70 includes a product scrollbar 110 in the product information area 230; at step 521, display video contents 30 in the video frame 150, wherein the video includes corresponding video metadata 90; at step 522, when the current location of the cursor 160 is within a product image 120 of the product scrollbar 110, highlight the product image 120 and a time period on the progress bar 140; at step 523, when the current location of the cursor 160 is within a product image 120, further display a view details link; at step 524, upon receiving a user selection of the view details link, displaying a secondary window in the user interface 70, wherein the secondary window (such as a popup window 400) may include an image associated with the product, a product name, and a product description, and one or more links to a product page associated with the product ).  In view of the teachings of Rankine, it would have been obvious before the effective filing date of the invention to modify the teachings of Schrempp.  The suggestion/motivation would be a simple user interface that effectively promotes product placements but does not impede on the user's viewing enjoyment (¶0037).
As to claim 2, Schrempp and Rankine teaches the method defined by claim 1 wherein said interactive video overlay includes a selectable object feature (Rankine, ¶0023).
As to claim 3, Schrempp and Rankine teaches the method defined by claim 2 where said selectable object feature is a glow which identifies said at least one selected product (Rankine, ¶0073, highlight product).
As to claim 4, Schrempp and Rankine teaches the method defined by claim 1 wherein said enabling includes providing an embedded hyperlink to a product page which provides additional product information (Rankine, ¶0054).
As to claim 5, Schrempp and Rankine teaches the method defined by claim 1 wherein said enabling includes providing an embedded hyperlink to a product page from which the end user can initiate a purchase of the at least one product (Rankine, Fig. 4, ¶0070).
As to claim 8, Schrempp and Rankine teaches the method defined by claim 1 wherein said object identifier indicates interactivity by providing a title and URL for an object corresponding to a selected product (Rankine, ¶0054).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrempp and Rankine as applied to claim 1 above, and further in view of US 10387729 B2 to Chui et al. (“Chui”).

As to claim 6, Schrempp and Rankine teaches the method defined by claim 1, Schrempp and Rankine does not teach wherein said object identifiers define an overlay including vectors representing a distance and a direction, from each edge pixel having an associated contextual bounding box displaying a pixel edge boundary defined by vertices identifying the overlay.  Chui teaches wherein said object identifiers define an overlay including vectors representing a distance and a direction, from each edge pixel having an associated contextual bounding box displaying a pixel edge boundary defined by vertices identifying the overlay (Fig. 4, Col. 9, ll. 22-50). In view of the teachings of Chui, it would have been obvious before the effective filing date of the invention to modify the teachings of Schrempp and Rankine.  The suggestion/motivation would be specifying the determined contextual characteristic.
As to claim 7, Schrempp and Rankine teaches the method defined by claim 1, Schrempp and Rankine does not teach wherein said object identifier indicates interactivity by providing a glow around pixel edges of an object corresponding to a selected product.  Chui teaches wherein said object identifier indicates interactivity by providing a glow around pixel edges of an object corresponding to a selected product (Col. 9, ll. 22-50). In view of the teachings of Chui, it would have been obvious before the effective filing date of the invention to modify the teachings of Schrempp and Rankine.  The suggestion/motivation would be specifying the determined contextual characteristic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421     


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421